Citation Nr: 0007298	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sinusitis, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946, and essentially continuous active service from August 
1946 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1998 rating determination, by the Roanoke, Virginia, 
Regional Office (RO), which effectuated an October 1997 Board 
decision establishing service connection for sinusitis, 
maxillary, bilateral with polyp vs. retention cyst.  

As to the original evaluation which was appealed, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issue on appeal as set forth on the 
title page.


REMAND

The Board granted service connection for sinusitis in an 
October 1997 decision and a VA examination for rating 
purposes was conducted in December 1997.  Review of that 
report reveals that the examining physician may not had the 
veteran's full claims folders for review.  Also the report 
does not address the frequency and severity of the episodes 
of sinusitis.  Accordingly, the Board is of the opinion that 
reexamination is warranted.  

Also, the veteran indicated during VA examination that he 
underwent sinus surgery in December 1996 at the VA Medical 
Center in Salem.  There are no medical records on file 
corresponding to any surgical procedures.  Copies of 
surgical/clinical reports created in connection with the 
veteran's surgery at this VA medical facility must be 
obtained and associated with the claims folder.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court)has 
held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining adequate VA examination.  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  This duty also includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Additionally, it is noted that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  The RO, in determining entitlement to a higher 
rating, therefore should consider whether "staged" ratings 
are warranted.

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The provisions of 38 C.F.R. § 3.655(b) indicate 
that when an examination is scheduled in conjunction with a 
claim for increase and a veteran fails to report for the 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder any additional VA 
records regarding treatment of the 
veteran's service-connected sinusitis.  
These records should include hospital 
reports, physician treatment notes, and 
any other records not previously made a 
part of the claims folder.  Also included 
should be copies of all surgical/clinical 
reports pertaining to the veteran's 
December 1996 nasal surgery, as alluded 
to above.  Complete copies of all records 
should be associated with the claims 
folder..

2.  The veteran should undergo VA 
examination to ascertain the severity of 
his service-connected sinusitis.  The 
examiner should record the veteran's 
complaints in full and obtain information 
regarding the frequency, severity and 
duration of his symptoms.  All indicated 
tests and studies, to include X-rays, 
should be performed and all clinical 
findings should be reported in detail.  
The examiner should report all pertinent 
findings and state whether or not the 
sinusitis is manifested by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries or any other 
manifestations of the disability as 
defined by appropriate rating criteria as 
outlined in 38 C.F.R. § 4.97, Code 6513 
(1999).  The examiner must express an 
opinion as to the frequency and duration 
of incapacitating episodes of sinusitis.  
If the veteran has disorders in addition 
to sinusitis, the examiner is requested 
to note the symptomatology attributed to 
the sinusitis.  The examiner is to fully 
present all findings, and the reasons and 
bases therefor, in a clear, comprehensive 
and legible manner on the examination 
report.  It is essential that the claims 
folders be provided to the examiner for 
use in study of the case.  

4.  Upon completion of the foregoing, the 
RO should review the claim.  The RO 
should consider whether "staged" 
ratings are warranted, in accordance with 
the Court's holding in Fenderson, supra.  
If appropriate, the SSOC should also 
include the provision of 38 C.F.R. 
§ 3.655 and a discussion of the 
applicability of this regulation in his 
case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




